Citation Nr: 1450500	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  10-32 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus.


(The issue of whether a refund in the amount of $2,493.74 under the Veterans' Education Assistance Program may be reissued to the Veteran is the subject of a separate  Board of Veterans' Appeals decision issued this same date.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from February 1981 to May 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On her November 2010 VA Form 9 the Veteran indicated that she did not want a hearing before a Veterans Law Judge (VLJ).  However, the Veteran's VBMS electronic file contains a January 2012 VA Form 21-0820 indicating that the Veteran had changed her mind and was requesting a hearing before the Board.  Although the Veteran did not specify the location of the hearing she wanted, the Board notes that with regard to a separate claim regarding education benefits the Veteran requested a hearing before a VLJ at the RO.  This indicates to the Board that with regard to her claim for service connection for diabetes mellitus the Veteran also wishes to provided testimony to a VLJ at the RO. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board or Videoconference hearing at the RO before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



